Citation Nr: 0710440	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran submitted additional evidence to the Board 
consisting of a statement that he did not have any pre-
existing mental health conditions prior to service.  The 
veteran, through his representative, has waived initial RO 
consideration of this evidence.  38 C.F.R. § 
20.1304(c)(2006).  Consequently, the Board may proceed with 
the adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran did not receive treatment for a major 
depressive disorder in service, nor did he obtain treatment 
for such a disorder within one year after his discharge.

3.  The competent medical evidence of record does not include 
a diagnosis for PTSD, nor does the competent medical evidence 
link major depression to the veteran's military service.


CONCLUSION OF LAW

PTSD, including major depressive disorder, was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in May 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, and specifically for a PTSD service connection 
claim.  The RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.  Last, the RO provided the veteran 
with a PTSD Information in Support of Claim form for the 
purpose of obtaining information from the veteran regarding 
claimed in-service stressors.  In correspondence dated in May 
2002, the veteran stated that he would return the PTSD form 
at a later date; a review of the claims file fails to show 
that he ever submitted that form. 

A review of the record fails to show that the veteran was 
provided notice of the elements of the degree of disability 
or the effective date of disability as required by 
Dingess/Hartman v. Nicholson.  Despite this omission, the 
Board finds no resulting prejudice and that a remand for 
further development would serve no purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (providing that where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  For 
reasons discussed more fully below, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot and the veteran has suffered no 
prejudice from the omission of these elements from the VCAA 
notice.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, personnel records, and VA Medical Center (VAMC) 
treatment records.  The RO also provided the veteran with a 
VA psychiatric examination for the purpose of determining the 
etiology of his major depressive disorder.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.  38 C.F.R. § 4.125(a) (2006).   

Analysis

The veteran contends that he has PTSD, to include major 
depression, which began while serving in Vietnam.  The Board 
has considered all pertinent evidence in the claims file, 
including service medical records; personnel records; VAMC 
treatment records dated from February 1999 to October 2004; a 
VA examination report, dated in September 2004; and various 
statements submitted by the veteran.  

The medical evidence in the record is completely negative for 
a diagnosis of PTSD.  The Board, therefore, has no basis on 
which to grant service connection for that disorder.  The 
record does show, however, current diagnoses of major 
depressive disorder.  Despite the current findings of major 
depressive disorder, the Board finds that the evidence does 
not support a grant of service connection for the following 
reasons.

The veteran's service medical records confirm that the 
veteran received treatment for a psychiatric disorder while 
in service.  While the service medical records show that the 
veteran was diagnosed in service as having a personality 
disorder, they do not show a diagnosis of depression, which 
is what he is now claiming for service connection.  
Additionally, there is no medical evidence that the veteran 
currently suffers from a personality disorder of the type he 
experienced in service. 

The service medical records show that in September 1966, the 
veteran presented with complaints of having difficulty with 
his superior officers.  He was admitted to the hospital with 
a diagnosis of acute situational maladjustment (with paranoid 
ideation).  The veteran was subsequently transferred to the 
Philadelphia, Pennsylvania Naval Hospital.  In a 
chronological record of medical care, dated in October 1966, 
the examiner noted the veteran's complaints of increasing 
tension and increasing difficulty performing his duties.  
After conducting an examination, the examiner concluded that 
the veteran had a longstanding personality disorder of the 
passive aggressive type.  The veteran was discharged from the 
hospital to full duty in October 1966 with a diagnosis of 
emotionally unstable personality, passive aggressive type.  
In the veteran's separation examination report, dated in June 
1967, no psychiatric conditions were noted.  

VAMC treatment records provide evidence of the veteran's 
current psychiatric condition.  The earliest record of post-
service mental health treatment is a psychiatric consultation 
from the VAMC in Louisville, dated in February 1999.  In that 
consultation, Dr. D.H. reported that the veteran presented 
with complaints of depression that had existed for 2-3 weeks 
since being laid off from his job.  Because the earliest 
record of post-service mental health treatment is 
approximately 30 years after discharge, service connection 
for the claimed psychiatric disorder cannot be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).
  
Additionally, nothing in the VAMC treatment records can be 
construed as a nexus opinion relating the mental disorder to 
active duty.  The VAMC treatment records included multiple 
diagnoses for major depressive disorder, but the disorder was 
attributed to stressors unrelated to service such as such as 
the veteran's health, the death of his mother, and his 
discovery of a deceased friend.  Although these records 
showed continuous treatment for major depressive disorder 
since 1999, they do not include any opinions or statements 
linking it to service.  

Finally, the VA psychiatric evaluation report of September 
2004 includes a medical opinion unfavorable to the veteran's 
claim.  In the report, which Dr. W.B. indicated had been 
prepared upon reviewing the veteran's claims file and 
examining the veteran, Dr. W.B. provided a thorough 
discussion of the veteran's medical history and background.  
Dr. W.B. noted the veteran's in-service hospitalization for 
psychiatric problems, which was preceded by several 
disciplinary episodes.  Dr. W.B. also discussed in detail the 
specifics of the veteran's in-service hospitalization and 
post-service psychiatric treatment at the VAMC beginning in 
February 1999.  Dr. W.B. then discussed the veteran's present 
symptoms.

Dr. W.B. diagnosed major depressive disorder, but concluded 
that it did not begin in service.  Dr. W.B. explained that 
the veteran's service medical records gave no support for 
depression at that time and that instead, he had been seen 
for an adjustment or personality disorder.  In hindsight, Dr. 
W.B. declared, the reason for the hospital admission may have 
possibly been due to the veteran's immaturity at the time.  
Dr. W.B. did not feel that the veteran presently had a 
personality disorder as he had in service.  

The veteran's representative questioned the accuracy of the 
VA psychiatric report in light of the examiner's reference to 
the veteran's claims file having only one volume, when there 
were actually two.  It is clear from the report, however, 
that Dr. W.B. reviewed all pertinent records and had adequate 
knowledge of the veteran's medical and social history.  The 
Board finds little significance to the examiner's reference 
to only one volume of the claims file.  

Based on the foregoing evidence, the Board concludes that 
service connection is not warranted.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD, to include major depression is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


